Appellant was convicted of murder in the first degree, his punishment being assessed at a life term in the penitentiary.
A bill of exceptions was not reserved to the court's refusal to grant the application for a continuance, hence appellant's contention in this respect will not be revised.
Nor does it constitute, in this case, ground for reversal that one of the witnesses in the case was subsequently indicted for the same murder of which appellant was convicted. The record does not contain a statement of facts. The court charged fully the law in regard to the testimony of accomplices, and it is not verified that the witness was in fact indicted, as alleged in the motion for a new trial. Whether indicted or not, the witness would have been competent to testify in the case in behalf of the State. Pitner v. The State, 23 Texas Crim. App., 366. The inhibition would apply only when the witness is indicted for the same offense as the accused, and is offered in his behalf. Code Crim. Proc., art. 731.
The remaining questions can not be revised without the evidence, and that is not before us.
We find no error, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.